Title: To James Madison from Wade Hampton and Fontaine Maury, 21 August 1802
From: Hampton, Wade,Maury, Fontaine
To: Madison, James


Dear Sir,
New York Augt. 21st. 1802
Some little time ago three French ships of War arrived at this Port from Guadaloupe via Carthagena where they touched with a view to sell, or otherwise dispose of a number of renegado negroes they have on board, but the Spanish Government not permitting them to be landed, they proceeded hither, and dispatched a vessel to Gel. Le Clerc for further instructions as to the mode of disposing of them, which they daily expect to receive. The number of these unfortunate half starved wretches already arrived, and momently expected in three other ships of War, amount to about 1500, and from the best information we can collect after having been at much pains to procure it, we have little doubt but they will attempt to disperse them clandestinely along the Southern coast, they have in many instances offered to sell them in this City, in open violation of the laws. 60 of them have been taken sick and thrown into the Marine Hospital, to which number, daily additions may well be expected. Altho’ this information may not in every respect be correct, yet we believe it nearly so, and from the extreme agitation which exists in the public mind, we have deemed it expedient to give it to you, with a view, that you make such use of it as you think proper to guard against a measure which if carried into effect may considerably endanger the peace and tranquillity of the Southern States. We are very respectfully Dear Sir, your Obt Sert.
(Signed)   W Hampton
Fontaine Maury
  

   
   Tr (NHi: Gallatin Papers). Marked “(Copy)”; docketed by Brent, “Copy of a letter from Mr Hampton & Fontaine Maury to the Secy. of State.”


